COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
IN RE: FORD MOTOR COMPANY
and             )                         No.
08-02-00252-CV
                                                                              )
GENERAL MOTORS CORPORATION,            )                 AN
ORIGINAL PROCEEDING
                                                                              )     
Relators.                            )                             IN MANDAMUS
                                                                              )
 
O
P I N I O N
 
Pending
before the Court is an agreed motion to dismiss the petition for writ of
mandamus as moot.  The motion is granted,
our prior order staying proceedings in the trial court is lifted, and the
petition is dismissed as moot.




The
Real Parties in Interest, Deborah Thomson, Individually and as Representative
of the Estate of Paul Thomson and as Next Friend of Laura Thomson and Krystal
Thomson, filed a wrongful death action against the Relators and other
defendants alleging that Paul Thomson died as a result of exposure to asbestos
products sold and distributed by the defendants.  One of the defendants, Federal Mogul, filed a
Chapter 11 bankruptcy petition in the United States District Court for the
District of Delaware.  Relators
subsequently removed the friction products claims asserted against them to the
federal district court for the Western District of Texas.  In the removal notice, relators asserted that
all friction products claims are related to the bankruptcy case and continued
prosecution of these claims would have an effect on the administration of the
bankruptcy case.  The bankruptcy court
entered an order transferring all of the friction product claims against the Relators.       Despite
the provisional transfer order, the federal district court for the Western
District remanded the removed claims to the state court, the County Court at
Law No. 3 of El Paso County, because it found that the cases were not subject
to removal.  The state trial judge, the
Honorable Javier Alvarez, set the case for mediation and trial.  However, the federal district court later
withdrew its remand order.  Judge Alvarez
refused to reconsider his prior orders setting the case for trial.
Ford
Motor Company and General Motors Corporation then filed a petition seeking a
writ of mandamus against Judge Alvarez seeking to set aside his order setting
the case for meditation and trial.  This
Court issued an order staying all proceedings in the trial court and set the
case for oral argument.  See Tex.R.App.P. 52.8(b)(4), 52.10(b).
Recently,
the Third Circuit Court of Appeals issued an opinion holding that federal
courts do not have jurisdiction of the friction claims and remanded all causes
of action to their respective state courts. 
Given this holding, the Real Parties in Interest and Relators have filed
an agreed motion to dismiss the mandamus as moot.  The motion is granted, our prior order
staying all proceedings in the trial court is set aside, and the petition for
writ of mandamus is dismissed as moot.
 
 
September 26, 2002
                                                                         

ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)